Exhibit 10.iii.d.

Pursuant to the Management Incentive Plan (“MIP”) of The Mosaic Company (the
“Company”), key managers of the Company and its subsidiaries, including
executive officers, are eligible for annual cash incentive compensation based
upon the attainment of business performance goals that are pre-established by
the Board of Directors of the Company, upon the recommendation of the
Compensation Committee. Attainment of the performance measures determines the
amount of the incentive payment for executive officers and all or a portion of
the amount of the incentive payment for other participants. Threshold, target
and maximum payout levels are set based upon the extent to which the specified
performance measures are attained. The performance measures for the fiscal year
ending May 31, 2013 (“Fiscal 2013”) are based on financial results, operational
excellence measures and achievement of strategic priorities.

For executive officers, the weighting of the performance measures is 50% for the
financial results measure, 25% for the operational excellence measure and 25%
for the strategic priorities measures. The financial results measure is based on
consolidated operating earnings. The operational excellence measure is based
on controllable operating costs per tonne of products sold by the Company’s
Phosphates and Potash business segments, based on the level of cost of goods
sold at specified levels of sales tonnes plus adjusted selling, general and
administrative expenses and minus the costs of purchased commodities,
depreciation, depletion and amortization, brine inflow costs, income-based
royalties and taxes and costs paid by third parties, unrealized derivative gains
and losses and the Canpotex Limited profit in inventory elimination. The
strategic priorities measures include both a safety measure and an adjusted
selling, general and administrative expense measure, each with an overall
weighting of 12.5%. The safety measure is based on two equally-weighted factors:
(1) the OSHA recordable injury frequency rate for employees and contractors and
(2) an internally-developed safety index that is intended to measure the
severity of injuries as reflected by lost time, lost days, fatalities and number
of injuries. Adjusted selling, general and administrative expenses are selling,
general and administrative expenses exclusive of incentive and other employee
benefit expenses, restructuring charges and charitable contributions.

The plan has a minimum level for each performance measure at which payments
begin under that measure. In addition, the plan has a funding condition, or
threshold, for the payout of any performance measure, requiring that
consolidated operating earnings for the fiscal year equal or exceed fifty
percent of target operating earnings. The maximum payout percent for Management
Incentive Plan awards for Fiscal 2013 is 250% of the target award.